Opinions of the Colorado Supreme Court are available to the
          public and can be accessed through the Judicial Branch’s homepage at
            http://www.courts.state.co.us. Opinions are also posted on the
            Colorado Bar Association’s homepage at http://www.cobar.org.

                                                       ADVANCE SHEET HEADNOTE
                                                                September 12, 2016

                                       2016 CO 59

No. 15SC83, Johnson v. People—Restitution.

       This case presents the narrow question of whether the People’s motion to change

a restitution payee from one victim identified in a restitution order to other victims

identified therein (whom the first victim was obliged to pay but did not pay) constitutes

a new restitution request that must comply with the statutory requirements for making

restitution requests.   The county court rejected the petitioner’s argument that the

People’s request to change the restitution payee was effectively a new restitution

request and was untimely, and it granted the People’s motion to change the restitution

payee. The district court affirmed on appeal, and the supreme court then granted

certiorari.   Like the district court, the supreme court now concludes that on the facts

presented here, the People’s motion to change the restitution payee did not constitute a

new restitution request. Accordingly, the supreme court affirms.
1

2

3                        The Supreme Court of the State of Colorado
4                          2 East 14th Avenue • Denver, Colorado 80203


5                                         2016 CO 59

6                             Supreme Court Case No. 15SC83
7                               Certiorari to the District Court
8                         Adams County District Court No. 14CV30380

9                                           Petitioner:
0                                       Donald Johnson,
1                                               v.
2                                         Respondent:
3                             The People of the State of Colorado.

4                                       Order Affirmed
5                                           en banc
6                                      September 12, 2016
7
8   Attorneys for Petitioner:
9   Douglas K. Wilson, Public Defender
0   Ari Krichiver, Deputy Public Defender
1    Brighton, Colorado
2
3   Attorneys for Respondent:
4   Dave Young, District Attorney, Seventeenth Judicial District
5   Michael J. Milne, Senior Deputy District Attorney
6    Brighton, Colorado
7
8
9
0
1
2
3
4
5
6   JUSTICE GABRIEL delivered the Opinion of the Court.
¶1       This case presents the narrow question of whether a motion to change a

restitution payee from one victim identified in a restitution order to other victims

identified therein (whom the first victim was obliged to pay but did not pay) constitutes

a new restitution request that must comply with the statutory requirements for making

restitution requests.

¶2       Petitioner Donald Johnson was convicted of careless driving-no injury, and the

county court ordered him to pay $23,435.20 in restitution for pecuniary losses suffered

by, among others, (1) a woman whose vehicle he struck with his vehicle and (2) the

woman’s seven medical providers. Initially, the restitution payments were disbursed to

the woman, who was obliged to pay her medical providers. After the People learned

that the woman had not paid the providers, however, the People moved to change the

restitution payee, so that the restitution payments would be disbursed directly to the

providers. The court granted that motion.

¶3       Johnson then filed a motion for reconsideration. He argued that the People’s

request to change the restitution payee was effectively a new restitution request and

was untimely. The county court rejected this argument and denied Johnson’s motion.

¶4       Johnson appealed the foregoing orders to the district court, that court affirmed,

and we granted certiorari.1 Like the district court, we now conclude that on the facts

presented here, the People’s motion to change the restitution payee did not constitute a



1   We granted certiorari to review the following issue:
         Whether the state’s motion to change payee constitutes a new restitution
         request subject to the requirements of section 18-1.3-603, C.R.S. (2015).


                                              2
new restitution request.

¶5    Accordingly, we affirm.

                           I. Facts and Procedural History

¶6    While driving carelessly, Johnson struck another vehicle, seriously injuring the

woman who was driving that vehicle. Johnson subsequently pleaded guilty to careless

driving-no injury, and the People sought a restitution award of $23,435.20. The People’s

motion summarized their restitution request as follows:

      LOST WAGES

      $4,357.12     May 12, 2008 through July 7, 2008
                    (8 weeks X 544.64/weekly)

      RENTAL CAR

      $749.99       June 4, 2008 through July 3, 2008

      MEDICAL EXPENSES – (Expenses not covered by any insurance due to
      policy limits)

      $169.62       CarePoint, P.C.
      $1,444.94     Medical Center of Aurora
      $44.68        Radiology Imaging Associates, P.C.
      $298.60       CACC Lowry
      $244.82       University Physicians, Inc.
      $144.51       Rural/Metro of Central Colorado
      $40,980.92    Denver Health
      $48,435.20

      PAYMENTS RECEIVED

      ($25,000.00) Settlement from Defendant’s Insurance Company

      $23,435.20    TOTAL RESTITUTION REQUEST.



                                           3
¶7     In addition, the People’s request included the woman’s mailing address and

invoices from each of her seven medical providers showing their payment mailing

addresses.

¶8     Johnson objected to the People’s request, and the county court convened a

restitution hearing. At the conclusion of that hearing, the court granted the requested

restitution, subject to a $74.99 deduction reflecting the 10% discount that the female

victim had received from her rental car company. Johnson appealed this order to the

district court, but that court affirmed.

¶9     Several years later, the People filed a motion to change the restitution payee. The

People informed the county court that despite receiving $25,000 from Johnson’s

insurance company and $3,200 in restitution from Johnson, the female victim had not

made any payments to her medical providers. (As it turned out, the woman had filed

for bankruptcy protection, and the bankruptcy court had discharged her debts to the

medical providers.) The People thus requested an order that all future restitution

payments be disbursed directly to the seven medical providers, again supplying the

addresses for and itemizing the medical expenses due to each provider.                 This

information was identical to the addresses and medical expenses provided in the initial

motion for restitution, although the People reduced the amount that each medical

provider was to receive to reflect the restitution that had already been paid, albeit to the

female victim.

¶10    The court granted the People’s request, stating, “The restitution payee

information has been changed to reflect that all future restitution payments will be


                                             4
disbursed to the medical providers rather than to [the female victim].”

¶11    Johnson then filed a motion to reconsider, to strike the People’s motion to change

the payee, and to deny the People’s “new restitution request.” As pertinent here,

Johnson argued that the People’s request to amend the restitution payee was effectively

a new and untimely restitution request.          He further asserted that his restitution

obligations should be discharged because the medical providers were not victims, the

female victim had been made whole, and the time for requesting restitution had long

passed. The court set Johnson’s reconsideration motion for a hearing.

¶12    At the hearing, the People argued that their motion for change of payee was not

a new restitution request. In support of this argument, the People observed that the

original request specifically named all of the victims of the incident, including all of the

medical providers. The People further stated:

       The People aren’t asking for any change in the amount that the defendant
       is liable for. We’re not increasing, we’re not decreasing, and we’re not
       adding any new recipient of the money. It’s all the people that we had
       requested restitution for initially. The only thing the People are doing is
       asking the Court to re-direct the payment. We originally had [the female
       victim] as some—I’ll use the word conduit for the money. It was to go to
       her [and] flow through her to these medical providers. When we found
       out that that was not what was happening and that the medical providers
       were not getting the restitution, we asked the Court to re-direct the
       payment to go directly to these medical providers that the Court had
       already found to be victims of the defendant’s actions.

       So it is not a new request. All of the players have been set since the
       beginning[, and] the amount of money has been set since the beginning.
       The only thing we’re asking the Court to do is re-direct the money to the
       medical providers.

¶13    In a written order, the court agreed with the People, reasoning, in pertinent part:



                                             5
      Defense asserts that the prosecution’s request to “re-direct” payment of
      restitution to the medical providers is a “new” restitution request. This
      court disagrees.        The prosecution’s request does not increase
      Mr. Johnson’s liability nor does it ask for an additional amount of
      compensation. The request does not increase his punishment for the
      sentence imposed. . . . [R]estitution liability can be re-directed to a person
      or entity that qualifies as a victim . . . .

¶14   Johnson appealed to the district court, and in a detailed and comprehensive

order, that court affirmed. As pertinent here, the court reasoned that (1) extinguishing

Johnson’s restitution obligation would be contrary to statutory provisions requiring him

to pay restitution in full and allowing restitution to be reduced only under certain

circumstances; (2) permitting the female victim to remain as payee would result in a

windfall to her to the detriment of the medical providers; (3) although the restitution

statute does not specifically authorize a change of payee, it does not bar such a change

either; and (4) permitting the change in payee furthered the restitution statute’s purpose

without increasing the burden on Johnson.

¶15   We subsequently granted Johnson’s petition for certiorari.

                                      II. Analysis

¶16   Johnson argues that the People’s motion to change the payee constituted a new

restitution request that was subject to the requirements of section 18-1.3-603, C.R.S.

(2016), including the deadline for filing such requests. We are not persuaded.

          A. Standard of Review and Rules of Statutory Construction

¶17   We review issues of statutory construction de novo. Doubleday v. People, 2016
CO 3, ¶ 19, 364 P.3d 193, 196. Our primary purpose in statutory construction is to




                                            6
ascertain and give effect to the intent of the General Assembly. Id. We look first to the

language of the statute, giving words and phrases their plain and ordinary meanings.

Id. We read statutory words and phrases in context, and we construe them according to

the rules of grammar and common usage. Id.

¶18   In addition, we must interpret a statute so as to effectuate the purpose of the

legislative scheme. Id. at ¶ 20, 364 P.3d at 196. In doing so, we read the scheme as a

whole, giving consistent, harmonious, and sensible effect to all of its parts. Id. We must

avoid constructions that would render any words or phrases superfluous or lead to

illogical or absurd results. Id. If the statute is unambiguous, then we need not conduct

any further statutory analysis. Id.

                              B. The Restitution Statute

¶19   Section 18-1.3-603(1) provides:

      Every order of conviction of a felony, misdemeanor, petty, or traffic
      misdemeanor offense, except any order of conviction for a state traffic
      misdemeanor offense issued by a municipal or county court in which the
      prosecuting attorney is acting as a special deputy district attorney
      pursuant to an agreement with the district attorney’s office, shall include
      consideration of restitution. Each such order shall include one or more of
      the following:

      (a) An order of a specific amount of restitution be paid by the defendant;

      (b) An order that the defendant is obligated to pay restitution, but that the
          specific amount of restitution shall be determined within the
          ninety-one days immediately following the order of conviction, unless
          good cause is shown for extending the time period by which the
          restitution amount shall be determined;

      (c) An order, in addition to or in place of a specific amount of restitution,
          that the defendant pay restitution covering the actual costs of specific
          future treatment of any victim of the crime; or


                                            7
       (d) Contain a specific finding that no victim of the crime suffered a
           pecuniary loss and therefore no order for the payment of restitution is
           being entered.

¶20    “Restitution” is defined, in pertinent part, as “any pecuniary loss suffered by a

victim.” § 18-1.3-602(3)(a), C.R.S. (2016).

¶21    “Victim,” in turn, is defined as “any person aggrieved by the conduct of an

offender” and includes, as pertinent here:

       (I)   Any person against whom any felony, misdemeanor, petty, or traffic
             misdemeanor offense has been perpetrated or attempted;

       (II) Any person harmed by an offender’s criminal conduct in the course
            of a scheme, conspiracy, or pattern of criminal activity;

       (III) Any person who has suffered losses because of a contractual
             relationship with, including but not limited to an insurer, . . . for a
             person described in subparagraph (I) or (II) . . . .

§ 18-1.3-602(4)(a).2

¶22    A sentencing court must base its restitution order on “information presented to

the court by the prosecuting attorney, who shall compile such information through

victim impact statements or other means to determine the amount of restitution and the

identities of the victims.” § 18-1.3-603(2).

¶23    A restitution order is “a final civil judgment in favor of the state and any victim,”


2 The county court concluded that the medical providers at issue in this case were
victims under subparagraph (III). The district court, however, concluded that they were
victims under subparagraph (II). This court denied certiorari on the issue of whether
the medical care providers were “victims” for purposes of the restitution statute.
Accordingly, we express no opinion concerning which subparagraph applies. Instead,
we simply observe that the medical providers’ status as victims has been fully litigated
and established in this case.


                                               8
and “such judgment shall remain in force until the restitution is paid in full.”

§ 18-1.3-603(4)(a)(I).

                               C. The Change of Payee

¶24    Here, pursuant to the above-described statutes, the initial restitution order

required Johnson to pay specific amounts of restitution to compensate the identified

victims (including the medical providers) for their pecuniary losses. The motion for

change of payee did not seek to alter or add any victims, nor did it seek to modify the

amounts due (other than to adjust for restitution that Johnson had previously paid).

And the order granting the motion for change of payee did not do so. To the contrary,

the victims’ identities, the amounts of their pecuniary losses, and the total amount of

restitution that Johnson was to pay remained exactly the same.

¶25    Although we have not yet had occasion to address whether on such facts a

request to change a restitution payee amounts to a new restitution request, other courts’

decisions shed light on this question.

¶26    For example, in Walker v. State, 919 So. 2d 501, 502 (Fla. Dist. Ct. App. 2005), the

sentencing court had ordered the defendant, who had been convicted of one count of

DUI-manslaughter, to pay restitution to the victim’s family for the victim’s medical and

funeral expenses. Several years later, the defendant appeared in court for a report

regarding probation. Id. At that conference, the probation officer advised the court that

an insurance company had paid for the victim’s funeral expenses and that the family

did not want restitution from the defendant.       Id.   The prosecution thus sought a

modification of the defendant’s probation conditions, requesting that the court order


                                            9
the defendant to pay restitution to the insurance company rather than to the victim’s

family.   Id.   The trial court granted that request, and the defendant appealed,

challenging the modification. Id. The appellate court affirmed, stating, as pertinent

here, “Changing the payee does not alter [the defendant’s] probation conditions in any

way; [the defendant’s] obligation hasn’t changed.” Id. The court further observed,

“The modification of the payee was ministerial, as restitution had been ordered as part

of the original probation sentence.” Id. at 502–03.

¶27   Similarly, in State v. Edelman, 984 P.2d 421, 423–24 (Wash. Ct. App. 1999), the

court addressed whether a restitution order could be modified after a victim’s death to

require the defendant to pay the victim’s estate instead of the victim. The court held

that it could, noting, “The modification urged by the State does not award

compensation for any additional loss, but continues to represent the amount that [the

defendant] embezzled from [the victim].” Id. at 424. The court further observed, “In

this situation, modifying the designated payee under the order does not change the

nature of the defendant’s obligation.” Id.

¶28   Although it arose in a different context, our decision in People v. Woodward,

11 P.3d 1090, 1092–93 (Colo. 2000), is consistent with the foregoing courts’

determinations. In Woodward, the restitution statute in effect at the time the defendant

was sentenced allowed restitution only to the direct victim of a crime and not to that

victim’s insurers.   Id. at 1092.   After the defendant was sentenced, however, the

restitution statute was amended to allow courts to award restitution to insurers. Id.

The trial court then applied the amended statute to require the defendant to make


                                             10
restitution payments to the victim’s insurers. Id. at 1091. The defendant asserted an ex

post facto violation, but we ultimately rejected that argument. Id. at 1092. As pertinent

here, we observed that the retroactive application of the amended statute “did not

increase [the defendant’s] initial liability at all, but merely redirected his payment

obligation.”   Id. at 1093.   We further stated that the retroactive application of the

amended statute “neither made [the defendant’s] punishment more burdensome nor

increased the scope of his liability.” Id.

¶29    In our view, the same rationale applies here. Specifically, changing the payee on

the facts of this case did not substantively alter Johnson’s restitution obligation in any

way. It did not award compensation for any additional losses, nor did it alter who

ultimately was to receive the sums awarded. Rather, the award as modified by the

change of payee continued to reflect the same amounts (reduced only by restitution

payments already made) due to the same victims, including the medical providers. The

only change was to order that the payments be made directly to the medical providers,

rather than to the medical providers through the female victim, and this change was

effected simply to ensure that the providers, who were always supposed to receive a

share of the restitution award, actually received what the court had ordered.

¶30    On these facts, we conclude that the change of payee did not constitute a new

restitution request subject to the requirements of section 18-1.3-603.

¶31    This conclusion is amply supported by the restitution statute’s legislative

scheme. See Doubleday, ¶ 20, 364 P.3d at 196 (noting that we interpret a statute to

effectuate the purpose of the legislative scheme, reading the scheme as a whole and


                                             11
giving effect to all of its parts).

¶32    Specifically, the legislative declaration to the restitution statute provides that the

statute “shall be liberally construed” to accomplish the statute’s purposes, which

include (1) rehabilitating offenders; (2) deterring future criminality; and (3) lessening

the financial burdens inflicted on crime victims and their families, compensating them

for their suffering and hardship, and preserving the individual dignity of victims.

§ 18-1.3-601(1)(c)–(e), (2), C.R.S. (2016). The legislative declaration further provides, “It

is the intent of the general assembly that restitution be ordered, collected, and disbursed

to the victims of crime and their immediate families.” § 18-1.3-601(2) (emphasis added).

In addition, the restitution statute makes clear that the judgment of restitution remains

in force until the restitution is paid in full. See § 18-1.3-603(4)(a)(I). Finally, under the

statute, a defendant’s restitution obligation can be decreased only (1) “[w]ith the

consent of the prosecuting attorney and the victim or victims to whom the restitution is

owed” or (2) “[i]f the defendant has otherwise compensated the victim or victims for

the pecuniary losses suffered.” § 18-1.3-603(3)(b).

¶33    Here, allowing the change of payee (and declining Johnson’s request to discharge

his restitution obligations) serves the statutory purposes of rehabilitation and

deterrence vis-à-vis Johnson, as well as the legislative objectives of lessening the

financial burdens inflicted on the victims of Johnson’s crime and compensating them for

their suffering and hardship. Moreover, Johnson was not prejudiced in any way by the

order changing the party to whom payments were to be made, particularly when, as

here, the parties who were ultimately to receive those payments (and the sums due)


                                             12
remained the same.

¶34   To conclude otherwise would be contrary to the above-described statutory

scheme.   Specifically, were we to adopt Johnson’s position in this case, he would

effectively have his remaining restitution obligations discharged—and, therefore, his

total obligations dramatically reduced—before all of his victims were made whole.

Such a result would not only be contrary to both the statutory requirement that a

judgment of restitution must remain in force until the restitution is paid in full, see

§ 18-1.3-603(4)(a), and the statutory limits on when a restitution obligation may be

reduced, see § 18-1.3-603(3)(b), but also it would provide a substantial windfall to

Johnson, at his victims’ expense, which the restitution statute does not countenance.

¶35   We are not persuaded otherwise by Johnson’s argument that the sentencing

court had no authority to change the restitution payee (or by his reliance on State v.

Moore, No. 03CA18, 2004 WL 1689674 (Ohio Ct. App. July 26, 2004), in support of that

argument). The question of the sentencing court’s authority to change a restitution

payee was not within our grant of certiorari, nor does such a question implicate the

sentencing court’s jurisdiction (indeed, at oral argument, Johnson conceded that he is

not challenging the sentencing court’s jurisdiction).     Accordingly, the question of

whether the sentencing court had the authority to change the restitution payee is not

before us, and our analysis is limited to the narrow question presented, namely,

whether on the facts of this case, the People’s request for a change of payee constituted

a new restitution request.




                                           13
                                  III. Conclusion

¶36   For these reasons, the order is affirmed, and the case is remanded for further

proceedings consistent with this opinion.female victim




                                          14